

Exhibit 10.2
[EXECUTION FINAL]
AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT (this “Agreement”),
dated as of May 31, 2012, among the Persons listed on the signature pages hereof
as “Grantors” and those additional entities that hereafter become parties hereto
by executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor”
and collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, successor by merger to Wachovia Bank, National
Association (“Wells Fargo”), in its capacity as administrative agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement of even
date herewith (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Hamilton Beach Brands, Inc.,
formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware corporation, as
parent and as a United States borrower (“Parent”, and together with any US
Subsidiary of Parent that may from time to time become a party to the Credit
Agreement as a borrower, each individually a “US Borrower” and collectively, “US
Borrowers”), Hamilton Beach Brands Canada, Inc., formerly known as Proctor-Silex
Canada Inc., an Ontario corporation, as a Canadian borrower (“Hamilton Brands
Canada”, and together with any other Canadian Subsidiary of Parent that may from
time to time become a party to the Credit Agreement as a borrower, each
individually a “Canadian Borrower” and collectively, “Canadian Borrowers”), the
lenders party thereto as “Lenders” (each of such Lenders, together with its
successors and permitted assigns, is referred to hereinafter as a “Lender”),
Agent, and Wells Fargo Capital Finance, LLC (“WFCF”), as Sole Lead Arranger and
Sole Lead Bookrunner, the Lender Group has agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof; and
WHEREAS, Parent, as a US Borrower, and Agent (as successor by merger to Wachovia
Bank, National Association, in its capacity as “Administrative Agent” for the
“Lenders” under (and as such terms are defined in) the Existing Credit
Agreement) are parties to that certain Security Agreement, dated as of December
17, 2002, (as the same now exists, the “Existing Security Agreement”), pursuant
to which Parent previously granted to Agent a perfected lien upon, security
interest in, and right of setoff against, all of Parent’s right, title and
interest in and to its Collateral (collectively, the “Existing Liens”); and
WHEREAS, Parent has guaranteed the prompt payment and performance of all
“Obligations” of Canadian Borrowers under (and as defined in) the Existing
Credit Agreement pursuant to the Guaranty Agreement, dated as of December 17,
2002, executed by Parent in favor of Agent (as the same now exists, the
“Existing Guaranty”); and
WHEREAS, Hamilton Beach, Inc., formerly known as HB-PS Holding Company, Inc., a
Delaware corporation (“Holdings”), and Agent (as successor by merger to Wachovia
Bank, National Association, in its capacity as “Administrative Agent” for the
“Lenders” under (and as such terms are defined in) the Existing Credit
Agreement) are parties to that certain Pledge Agreement, dated as of December
17, 2002, (as the same now exists, the “Existing Pledge Agreement”), pursuant to
which Parent previously pledged and assigned to Agent, and granted to Agent a
continuing security interest in, all of

1

--------------------------------------------------------------------------------



Holdings’ right, title and interest in and to its “Pledged Collateral”, as
defined and described in the Existing Pledge Agreement (collectively, the
“Existing Stock Pledge”); and
WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements, (a)
each Grantor (other than Holdings) has agreed to guaranty the Guarantied
Obligations, (b) Parent, as a grantor of the Existing Liens under the Existing
Security Agreement, has agreed to (i) amend and restate the Existing Security
Agreement and the Existing Guaranty in their entirety pursuant to this
Agreement, and (ii) confirm and supplement its prior grant of the Existing Liens
to Agent pursuant thereto and grant to Agent hereunder, for the benefit of the
Lender Group and the Bank Product Providers, a continuing security interest in
and to the Collateral, in order to secure the prompt and complete payment,
observance and performance of, among other things, the Secured Obligations, and
(c) Holdings, as a pledgor of the Existing Stock Pledge under the Existing
Pledge Agreement, has agreed to (i) amend and restate the Existing Pledge
Agreement in its entirety pursuant to this Agreement, and (ii) confirm and
supplement its prior grant of the Existing Stock Pledge to Agent pursuant
thereto and grant to Agent hereunder, for the benefit of the Lender Group and
the Bank Product Providers, a continuing security interest in and to the Pledged
Collateral, in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations; and
WHEREAS, each Grantor (other than Borrowers) is an Affiliate and/or a Subsidiary
of Borrowers and/or a Subsidiary of Parent and, as such, will benefit by virtue
of the financial accommodations extended to Borrowers by the Lender Group.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1.Definitions; Construction.
(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement (including Schedule 1.1 thereto). Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:
(i)    “Account” means an account (as that term is defined in Article 9 of the
Code).
(ii)    “Account Debtor” means an account debtor (as that term is defined in the
Code).
(iii)    “Activation Instruction” has the meaning specified therefor in Section
7(k).
(iv)    “Agent” has the meaning specified therefor in the preamble to this
Agreement.

2

--------------------------------------------------------------------------------



(v)    “Agent’s Lien” has the meaning specified therefor in the Credit
Agreement.
(vi)    “Agreement” has the meaning specified therefor in the preamble to this
Agreement.
(vii)    “Bank Product Obligations” has the meaning specified therefor in the
Credit Agreement.
(viii)    “Bank Product Provider” has the meaning specified therefor in the
Credit Agreement.
(ix)    “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).
(x)    “Borrowers” has the meaning specified therefor in the recitals to this
Agreement.
(xi)    “Cash Dominion Period” means any period following notice thereof from
the Agent to the Administrative Borrower (a) commencing on the date that an
Event of Default shall have occurred and be continuing and ending on the date
such Event of Default ceases to exist, or (b) commencing on the date that Excess
Availability has fallen below $15,000,000 and ending on the date that Excess
Availability has been greater then $15,000,000 for any period of ninety (90)
consecutive days thereafter; provided, that, if two (2) Cash Dominion Periods
commence during any period of twelve (12) consecutive months pursuant to clause
(b) of this definition, then the third of such Cash Dominion Periods shall not
end irrespective of the amount of Excess Availability that may thereafter exist.
(xii)    “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.
(xiii)    “Chattel Paper” means chattel paper (as that term is defined in the
Code), and includes tangible chattel paper and electronic chattel paper.
(xiv)    “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
(xv)    “Collateral” has the meaning specified therefor in Section 3.
(xvi)    “Collections” has the meaning specified therefor in the Credit
Agreement.
(xvii)    “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.
(xviii)    “Control Agreement” has the meaning specified therefor in the Credit
Agreement.
(xix)    “Controlled Account” has the meaning specified therefor in Section
7(j).

3

--------------------------------------------------------------------------------



(xx)    “Controlled Account Agreements” means those certain account control
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.
(xxi)    “Controlled Account Bank” has the meaning specified therefor in Section
7(j).
(xxii)    “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.
(xxiii)    “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.
(xxiv)    “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.
(xxv)    “Deposit Account” means a deposit account (as that term is defined in
the Code).
(xxvi)    “Equipment” means equipment (as that term is defined in the Code).
(xxvii)    “Equity Interests” has the meaning specified therefor in the Credit
Agreement.
(xxviii)    “Event of Default” has the meaning specified therefor in the Credit
Agreement.
(xxix)    “Excluded Accounts” means (A) Deposit Accounts used exclusively for
payroll, payroll taxes or other employee benefit or wage payments, (B)
zero-balance accounts, (C) fiduciary or trust accounts, (D) Deposit Accounts
(other than Controlled Accounts) with an aggregate value, or having funds or
other assets credited thereto with an aggregate value, of less than $100,000 as
of the close of each Business Day, and (E) Deposit Accounts used exclusively to
cash collateralize letters of credit which do not constitute Secured Obligations
if and to the extent permitted by the Credit Agreement as of the close of each
Business Day.
(xxx)    “Excluded Property” has the meaning specified therefor in Section 3
hereof.
(xxxi)    Existing Guaranty” has the meaning specified therefor in the recitals
hereto.
(xxxii)    “Existing Liens” has the meaning specified therefor in the recitals
hereto.
(xxxiii)    “Existing Pledge Agreement” has the meaning specified therefor in
the recitals hereto.
(xxxiv)    “Existing Security Agreement” has the meaning specified therefor in
the recitals hereto.
(xxxv)    “Existing Stock Pledge” has the meaning specified therefor in the
recitals hereto.

4

--------------------------------------------------------------------------------



(xxxvi)    “Farm Products” means farm products (as that term is defined in the
Code)
(xxxvii)    “Fixtures” means fixtures (as that term is defined in the Code).
(xxxviii)    “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iii).
(xxxix)    “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.
(xl)    “Grantor” and “Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.
(xli)    “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent, any other member of the
Lender Group, or any Bank Product Provider (or any of them) in enforcing any
rights under any of the or Bank Product Agreements or any other Loan Documents.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by Borrowers to Agent, any other member of the Lender Group, or any Bank
Product Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any Guarantor.
(xlii)    “Guarantor” means, collectively, (a) Parent, (b) each US Loan Party
that becomes a Grantor party hereto after the Closing Date, and (c) any other
Grantor other than Holdings.
(xliii)    “Guaranty” means the guaranty set forth in Section 2 hereof.
(xliv)    “Insolvency Proceeding” has the meaning specified therefor in the
Credit Agreement.
(xlv)    “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and

5

--------------------------------------------------------------------------------



any other forms of technology or proprietary information of any kind, including
all rights therein and all applications (other than intent-to-use applications)
for registration or registrations thereof.
(xlvi)    “Intellectual Property Licenses” means, with respect to any Person
(the “Specified Party”), (A) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (B) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (x) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group’s rights under the Loan Documents.
(xlvii)    “Inventory” means inventory (as that term is defined in the Code).
(xlviii)    “Investment Property” means (A) any and all investment property (as
that term is defined in the Code), and (B) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.
(xlix)    “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
(l)    “Lender Group” has the meaning specified therefor in the Credit
Agreement.
(li)    “Lender” and “Lenders” have the respective meanings specified therefor
in the recitals to this Agreement.
(lii)    “Loan Document” has the meaning specified therefor in the Credit
Agreement.
(liii)    “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).
(liv)    “Obligations” has the meaning specified therefor in the Credit
Agreement.
(lv)    “Parent” has the meaning specified therefor in the recitals to this
Agreement.
(lvi)    “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.
(lvii)    “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.
(lviii)    “Permitted Investments” has the meaning specified therefor in the
Credit Agreement.

6

--------------------------------------------------------------------------------



(lix)    “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.
(lx)    “Person” has the meaning specified therefor in the Credit Agreement.
(lxi)    “Pledged Collateral” means, as to Holdings, all of Holdings’ right,
title and interest in and to Holdings’ Pledged Companies listed on Schedule 5
and all Pledged Interests with respect thereto.
(lxii)    “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date.
(lxiii)    “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.
(lxiv)    “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.
(lxv)    “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.
(lxvi)    “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
(lxvii)    “Proceeds” has the meaning specified therefor in Section 3.
(lxviii)    “PTO” means the United States Patent and Trademark Office.
(lxix)    “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor and
the improvements thereto.
(lxx)    “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
(lxxi)    “Rescission” has the meaning specified therefor in Section 7(k).
(lxxii)    “Secured Obligations” means each and all of the following: (A) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), reasonable attorneys fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding,

7

--------------------------------------------------------------------------------



regardless of whether allowed or allowable in whole or in part as a claim in any
Insolvency Proceeding).
(lxxiii)    “Securities Account” means a securities account (as that term is
defined in the Code).
(lxxiv)    “Security Interest” has the meaning specified therefor in Section 3.
(lxxv)    “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.
(lxxvi)    “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications (other than intent-to-use applications),
service marks, registered service marks and service mark applications, including
(A) the trade names, registered trademarks, trademark applications, registered
service marks and service mark applications listed on Schedule 6, (B) all
renewals thereof, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (D) the right to sue for
past, present and future infringements and dilutions thereof, (E) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (F) all of each Grantor’s rights corresponding thereto throughout the world.
(lxxvii)    “Trademark Security Agreement” means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit D.
(lxxviii)    “Triggering Event” means, as of any date of determination, that (A)
an Event of Default has occurred as of such date, or (B) Excess Availability is
less than $15,000,000 as of such date.
(lxxix)    “URL” means “uniform resource locator,” an internet web address.
(b)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guarantied Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee), (ii) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product

8

--------------------------------------------------------------------------------



Collateralization, (iv) the receipt by Agent of cash collateral in order to
secure any other contingent Secured Obligations or Guarantied Obligations for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent Secured
Obligations or Guarantied Obligations, (v) the payment or repayment in full in
immediately available funds of all other Secured Obligations or Guarantied
Obligations (as the case may be) (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (A) unasserted contingent indemnification obligations, (B)
any Bank Product Obligations (other than Hedge Obligations) that, at such time,
are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (C) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (vi) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.
(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
2.    Guaranty.
(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Revolving Loans, the issuance of the Letters
of Credit, and the entering into of the Bank Product Agreements and by virtue of
the financial accommodations to be made to Borrowers, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations. If any or all of the Obligations becomes due and payable, each of
the Guarantors, unconditionally and irrevocably, and without the need for
demand, protest, or any other notice or formality, promises to pay such
indebtedness to Agent, for the benefit of the Lender Group and the Bank Product
Providers, together with any and all reasonable and documented expenses
(including Lender Group Expenses) that may be incurred by Agent or any other
member of the Lender Group or any Bank Product Provider in demanding, enforcing,
or collecting any of the Guarantied Obligations (including the enforcement of
any collateral for such Obligations or any collateral for the obligations of the
Guarantors under this Guaranty). If claim is ever made upon Agent or any other
member of the Lender Group or any Bank Product Provider for repayment or
recovery of any amount or amounts received in payment of or on account of any or
all of the Obligations and any of Agent or any other member of the Lender Group
or any Bank Product Provider repays all or part of said amount by reason of (i)
any judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrowers or Guarantor), then and in each such event, each of the
Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Grantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Obligations to Agent, for the
benefit of the Lender Group and the Bank Product Providers, whether or not due
or payable by any Loan Party upon the occurrence of any of the events specified
in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product

9

--------------------------------------------------------------------------------



Providers, without the requirement of demand, protest, or any other notice or
other formality, in lawful money of the United States.
(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any security for or other guaranty of
the Obligations, whether executed by any other Guarantor or by any other Person,
and the liability of each of the Guarantors hereunder shall not be affected or
impaired by (i) any payment on, or in reduction of, any such other guaranty or
undertaking, (ii) any dissolution, termination, or increase, decrease, or change
in personnel by any Grantor, (iii) any payment made to Agent, any other member
of the Lender Group, or any Bank Product Provider on account of the Obligations
which Agent, such other member of the Lender Group, or such Bank Product
Provider repays to any Grantor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding (or
any settlement or compromise of any claim made in such a proceeding relating to
such payment), and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(iv) any action or inaction by Agent, any other member of the Lender Group, or
any Bank Product Provider, or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Obligations or of any security
therefor.
(d)    This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group or any Bank Product
Provider in existence on the date of such revocation, (iv) no payment by any
Guarantor, any Borrower, or from any other source, prior to the date of Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by any Borrower or from any
source other than such Guarantor subsequent to the date of such revocation shall
first be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lender Group and the Bank Product Providers) and its
successors, transferees, or assigns.
(e)    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions. Each of
the Guarantors waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
hereof. Any payment by any Grantor or other circumstance which operates to toll
any statute of limitations as to any Grantor shall operate to toll the statute
of limitations as to each of the Guarantors.

10

--------------------------------------------------------------------------------



(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group, and the Bank Product Providers without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:
(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;
(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;
(iii)    exercise or refrain from exercising any rights against any Grantor;
(iv)    release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;
(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;
(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent, any other member of the Lender Group, or
any Bank Product Provider regardless of what liability or liabilities of such
Grantor remain unpaid;
(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or
(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty.
(g)    It is not necessary for Agent, any other member of the Lender Group, or
any Bank Product Provider to inquire into the capacity or powers of any of the
Guarantors or the officers, directors, partners or agents acting or purporting
to act on their behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be Guarantied hereunder.
(h)    Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any

11

--------------------------------------------------------------------------------



such action or actions. The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:
(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;
(iii)    any taking, exchange, release, or non-perfection of any Lien in and to
any Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;
(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;
(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;
(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any other Grantor or any guarantors or
sureties;
(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or
(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.
(i)    Waivers
(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent, any other member of
the Lender Group, or any Bank Product Provider to (A) proceed against any other
Grantor or any other Person, (B) proceed against or exhaust any security held
from any other Grantor or any other Person, or (C) protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Grantor, any other Person, or any
collateral, or (D) pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever. Each of the Guarantors waives
any defense based on or arising out of any defense of any Grantor or any other
Person, other than payment of the Obligations to the extent of such payment,
based on or arising out of the disability of any Grantor or any other Person, or
the validity, legality, or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Grantor other than payment of the Obligations to the extent of such payment.
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially

12

--------------------------------------------------------------------------------



reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Grantor or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Guarantors hereunder except to the extent the Obligations have
been paid.
(ii)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Grantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group nor any Bank
Product Provider shall have any duty to advise any of the Guarantors of
information known to them regarding such circumstances or risks.
(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which each Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider; (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (C) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or other guarantors or sureties; and (D) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.
(iv)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

13

--------------------------------------------------------------------------------



3.    Grant of Security. Each Grantor (other than Holdings) hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (hereinafter referred to as
the “Security Interest”) in all of such Grantor’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):
(a)    all of such Grantor’s Accounts;
(b)    all of such Grantor’s Books;
(c)    all of such Grantor’s Chattel Paper;
(d)    all of such Grantor’s Commercial Tort Claims, including, without
limitation, those described on Schedule 1;
(e)    all of such Grantor’s Deposit Accounts;
(f)    all of such Grantor’s Equipment;
(g)    all of such Grantor’s Farm Products;
(h)    all of such Grantor’s Fixtures;
(i)    all of such Grantor’s General Intangibles;
(j)    all of such Grantor’s Inventory;
(k)    all of such Grantor’s Investment Property;
(l)    all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;
(m)    all of such Grantor’s Negotiable Collateral;
(n)    all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);
(o)    all of such Grantor’s Securities Accounts;
(p)    all of such Grantor’s Supporting Obligations;
(q)    all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any other member of the Lender Group; and
(r)    all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money,

14

--------------------------------------------------------------------------------



or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the foregoing, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.
Holdings hereby unconditionally grants, assigns, and pledges to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers, to secure the Secured Obligations, a continuing Security Interest in
all of such Grantor’s right, title, and interest in and to the Pledged
Collateral.
Notwithstanding anything contained in this Agreement to the contrary, the terms
“Collateral” and “Pledged Collateral” shall not include the following (the
“Excluded Property”): (i) voting Equity Interests of any CFC, solely to the
extent that such Equity Interests represent more than 65% of the outstanding
voting Equity Interests of such CFC (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary); or
(ii) any rights or interest in any contract, lease, permit, license, or license
agreement covering real or personal property of any Grantor if under the terms
of such contract, lease, permit, license, or license agreement, or applicable
law with respect thereto, the grant of a security interest or lien therein is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, or license agreement and such prohibition or restriction has
not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that, (A)
the foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is ineffective
under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law,
or (2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent’s security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Agent’s, any other member of the Lender Group’s or any Bank Product
Provider’s continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests);
or (iii) any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law, provided that, upon
submission and acceptance by the PTO of an amendment to allege use pursuant to
15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral.
4.    Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors (other than Holdings), or any
of them, to Agent, the Lender Group, the Bank Product Providers or any of them,
but for the fact that they are unenforceable or not allowable (in whole or in
part) as a claim in an Insolvency Proceeding involving any Grantor due to the
existence of such Insolvency Proceeding.

15

--------------------------------------------------------------------------------



5.    Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or any other Loan
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, dividend, and
distribution rights, shall remain in the applicable Grantor until (i) the
occurrence and continuance of an Event of Default and (ii) Agent has notified
the applicable Grantor of Agent’s election to exercise such rights with respect
to the Pledged Interests pursuant to Section 16.
6.    Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Lender Group and the Bank Product
Providers, each Grantor makes the following representations and warranties to
the Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:
(a)    The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor and each of its Subsidiaries is set
forth on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).
(b)    The chief executive office of each Grantor and each of its Subsidiaries
is located at the address indicated on Schedule 7 (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).
(c)    Each Grantor’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule 7
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under the Loan Documents).
(d)    As of the Closing Date, no Grantor and no Subsidiary of a Grantor holds
any commercial tort claims that exceed $1,000,000 in amount, except as set forth
on Schedule 1.
(e)    Set forth on Schedule 9 (as such Schedule may be updated from time to
time subject to

16

--------------------------------------------------------------------------------



Section 7(k)(iii) with respect to Controlled Accounts and provided that Grantors
comply with Section 7(c) hereof) is a listing of all of Grantors’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (i) the name and address of such Person, and (ii) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.
(f)    Schedule 8 sets forth all fee owned Real Property owned by any of the
Grantors as of the Closing Date.
(g)    As of the Closing Date: (i) Schedule 2 provides a complete and correct
list of all United States registered Copyrights owned by any Grantor, all
applications for United States registration of Copyrights owned by any Grantor,
and all other United States Copyrights owned by any Grantor and material to the
conduct of the business of any Grantor; (ii) Schedule 3 provides a complete and
correct list of all Intellectual Property Licenses entered into by any Grantor
pursuant to which (A) any Grantor has provided any license or other rights in
Intellectual Property owned or controlled by such Grantor to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (B) any Person has granted to any Grantor any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Grantor; (iii) Schedule 4 provides a
complete and correct list of all United States Patents owned by any Grantor and
all applications for United States Patents owned by any Grantor; and (iv)
Schedule 6 provides a complete and correct list of all registered United States
Trademarks owned by any Grantor, all applications for registration of United
States Trademarks owned by any Grantor, and all other United States Trademarks
owned by any Grantor and material to the conduct of the business of any Grantor.
(h)    (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;
(ii)    to each Grantor’s knowledge, no Person has infringed or misappropriated
or is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect;
(iii)    (A) to each Grantor’s knowledge, (1) such Grantor has never infringed
or misappropriated and is not currently infringing or misappropriating any
Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge after reasonable inquiry, threatened in writing against any
Grantor, and no Grantor has received any written notice or other communication
of any actual or alleged infringement or misappropriation of any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect;
(iv)    to each Grantor’s knowledge, all registered United States Copyrights,
registered United States Trademarks, and issued United States Patents that are
owned by such Grantor and necessary in or material to the conduct of its
business are valid, subsisting and enforceable and in compliance with

17

--------------------------------------------------------------------------------



all legal requirements, filings, and payments and other actions that are
required to maintain such Intellectual Property in full force and effect, and
(v)    each Grantor has taken reasonable steps that it deems appropriate to
maintain the confidentiality of and otherwise protect and enforce its rights in
all trade secrets owned by such Grantor that are necessary in or material to the
conduct of the business of such Grantor,
(i)    This Agreement creates a valid security interest in the Collateral of
each Grantor and in the Pledged Collateral of Holdings, to the extent a security
interest therein can be created under the Code, securing the payment of the
Secured Obligations. Except to the extent a security interest in the Collateral
or in the Pledged Collateral cannot be perfected by the filing of a financing
statement under the Code, all filings and other actions necessary or desirable
to perfect and protect such security interest have been duly taken or will have
been taken upon the filing of financing statements listing each applicable
Grantor, as a debtor, and Agent, as secured party, in the jurisdictions listed
next to such Grantor’s name on Schedule 11. Upon the making of such filings,
Agent shall have a first priority perfected security interest in the Collateral,
subject to Permitted Liens, of each Grantor and in the Pledged Collateral of
Holdings, in each case to the extent such security interest can be perfected by
the filing of a financing statement. Upon filing of any Copyright Security
Agreement with the United States Copyright Office, filing of any Patent Security
Agreement and any Trademark Security Agreement with the PTO, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 11, all
action necessary to perfect the Security Interest in and on each Grantor’s
United States Patents, United States Trademarks, or United States Copyrights has
been taken.
(j)    (i) Except for the Security Interest created hereby, each Grantor is the
sole holder of record and the legal and beneficial owner, free and clear of all
Liens other than Permitted Liens, of the Pledged Interests indicated on Schedule
5 as being owned by such Grantor and, when acquired by such Grantor, any Pledged
Interests acquired after the Closing Date; (ii) all of the Pledged Interests are
duly authorized, validly issued, fully paid and non-assessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Equity Interests of the Pledged Companies of such Grantor identified
on Schedule 5 as supplemented or modified by any Pledged Interests Addendum or
any Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Investment Property pledged by such Grantor to Agent as
provided herein; (iv) all actions necessary to perfect and establish the first
priority of, Agent’s Liens in the Investment Property, and the proceeds thereof,
have been duly taken, upon (A) the execution and delivery of this Agreement; (B)
the taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Deposit Accounts (other than Excluded Accounts) or Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Grantor
has delivered to and deposited with Agent all certificates representing the
Pledged Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
reasonably acceptable to Agent) endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.
(k)    No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral or in the Pledged Collateral (in the case of Holdings) pursuant
to this Agreement or for the execution, delivery, or performance of this
Agreement by such Grantor, or (ii) for the exercise by Agent of the voting or
other rights provided for in this Agreement with

18

--------------------------------------------------------------------------------



respect to the Investment Property or the remedies in respect of the Collateral
or the Pledged Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally and except for consents, approvals,
authorizations, or other orders or actions that have been obtained or given (as
applicable) and that are still in force. No Intellectual Property License of any
Grantor that is necessary in or material to the conduct of such Grantor’s
business requires any consent of any other Person that has not been obtained in
order for such Grantor to grant the security interest granted hereunder in such
Grantor’s right, title or interest in or to such Intellectual Property License.
(l)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.
7.    Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23, except, that,
Holdings covenants and agrees with Agent solely with respect to the covenants
and agreements set forth in Sections 7(h), 7(i) and 7(k) below:
(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $100,000
or more in any one case or $200,000 or more in the aggregate for all such
Negotiable Collateral, Investment Property, or Chattel Paper, the Grantors shall
promptly (and in any event within five (5) Business Days after acquisition
thereof), notify Agent thereof, and if and to the extent that perfection or
priority of Agent’s Security Interest is dependent on or enhanced by possession,
the applicable Grantor, promptly (and in any event within five (5) Business
Days) after request by Agent, shall execute such other documents and instruments
as shall be requested by Agent or, if applicable, endorse and deliver physical
possession of such Negotiable Collateral, Investment Property, or Chattel Paper
to Agent, together with such undated powers (or other relevant document of
transfer acceptable to Agent) endorsed in blank as shall be requested by Agent,
and shall do such other acts or things deemed necessary or desirable by Agent to
protect Agent’s Security Interest therein;
(b)    Chattel Paper.
(i)    Promptly (and in any event within five (5) Business Days) after written
request by Agent, each Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $100,000 or more in any one case or
$200,000 or more in the aggregate.
(ii)    If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the written request of Agent, such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Wells Fargo Bank, National Association, as Agent for the
benefit of the Lender Group

19

--------------------------------------------------------------------------------



and the Bank Product Providers”;
(c)    Control Agreements.
(i)    Except to the extent otherwise excused by Section 7(j)(iv), each Grantor
shall obtain an authenticated Control Agreement (which may include a Controlled
Account Agreement), from each bank maintaining a Deposit Account (other than an
Excluded Account) or Securities Account for such Grantor;
(ii)    Except to the extent otherwise excused by Section 7(j)(iv), each Grantor
shall obtain an authenticated Control Agreement from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and
(iii)    Except to the extent otherwise excused by Section 7(j)(iv), each
Grantor shall obtain an authenticated Control Agreement with respect to all of
such Grantor’s investment property;
(d)    Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $100,000
or more in any one case or $200,000 or more in the aggregate, then the
applicable Grantor or Grantors shall promptly (and in any event within five (5)
Business Days after becoming a beneficiary), notify Agent thereof and, promptly
(and in any event within five (5) Business Days) after written request by Agent,
enter into a tri-party agreement with Agent and the issuer or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Agent and directing all payments thereunder to Agent’s Account, all in form
and substance reasonably satisfactory to Agent;
(e)    Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $1,000,000 or more in any one case, then the applicable Grantor or
Grantors shall promptly (and in any event within five (5) Business Days of
obtaining such Commercial Tort Claim), notify Agent upon incurring or otherwise
obtaining such Commercial Tort Claims and, promptly (and in any event within
five (5) Business Days) after written request by Agent, amend Schedule 1 to
describe such Commercial Tort Claims in a manner that reasonably identifies such
Commercial Tort Claims and which is otherwise reasonably satisfactory to Agent,
and hereby authorizes the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Agent to give Agent a first priority, perfected security interest in any such
Commercial Tort Claim;
(f)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $1,000,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent thereof and, promptly (and in any event within five (5)
Business Days) after request by Agent, execute any instruments or take any steps
reasonably required by Agent in order that all moneys due or to become due under
such contract or contracts shall be assigned to Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall provide written notice
thereof under the Assignment of Claims Act or other applicable law;
(g)    Intellectual Property.
(i)    Upon the request of Agent, in order to facilitate filings with the PTO
and the United

20

--------------------------------------------------------------------------------



States Copyright Office, each Grantor shall execute and deliver to Agent one or
more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to further evidence Agent’s Lien on such Grantor’s United
States Patents, United States Trademarks, or United States Copyrights, and the
General Intangibles of such Grantor relating thereto or represented thereby;
(ii)    Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
use its commercially reasonable efforts to protect and diligently enforce and
defend at such Grantor’s expense its Intellectual Property, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any United States trademark
application or United States service mark application that is part of the United
States Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any United States
patent application that is part of the United States Patents pending as of the
date hereof or hereafter until the termination of this Agreement, (D) to take
all reasonable and necessary action to preserve and maintain all of such
Grantor’s United States Trademarks, United States Patents, United States
Copyrights, United States Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of non-contestability, and (E) to
require all employees, consultants, and contractors of each Grantor who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality, except in the case of each of the foregoing where the
failure to do so would not have a Material Adverse Effect. Each Grantor further
agrees not to abandon any Intellectual Property or Intellectual Property License
that is materially necessary to the conduct of such Grantor’s business;
(iii)    Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but Agent may do so at its option during the
continuance of an Event of Default, and all reasonable and documented expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrowers
and shall be chargeable to the Loan Account;
(iv)    [Reserved]
(v)    On each date on which a Compliance Certificate is to be delivered
pursuant to Section 5.1 of the Credit Agreement (or, if an Event of Default has
occurred and is continuing, more frequently if requested by Agent in its
Permitted Discretion), each Grantor shall provide Agent with a written report of
all new United States Patents, United States Trademarks or United States
Copyrights that are registered or the subject of pending United States
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or

21

--------------------------------------------------------------------------------



amendment to allege use has been filed) and Intellectual Property Licenses as
being subject to the security interests created thereunder;
(vi)    Anything to the contrary in this Agreement notwithstanding, if any
Grantor, either itself or through any agent, employee, licensee, or designee,
files an application for the registration of any Copyright with the United
States Copyright Office or any similar office or agency in another country, such
Grantor shall give Agent written notice thereof no later than one (1) month
following such filing and comply with Section 7(g)(i) with respect thereto. Upon
receipt from the United States Copyright Office of notice of registration of any
Copyright, each Grantor shall promptly (but in no event later than one (1) month
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(v)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than one (1) month following such acquisition)
notify Agent in writing of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent’s Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than one (1) month following such acquisition) file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights; and
(vii)    Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary and material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions.
(h)    Investment Property.
(i)    If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five (5) Business Days of acquiring or obtaining such
Collateral) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;
(ii)    Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;
(iii)    [Reserved]
(iv)    No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

22

--------------------------------------------------------------------------------



(v)    [Reserved]
(vi)    As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account.
(vii)    [Reserved]
(i)    Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral or the Pledged Collateral, except as expressly
permitted by the Credit Agreement, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any Grantor or the Pledged
Collateral of Holdings, except for Permitted Liens. The inclusion of Proceeds in
the Collateral and in the Pledged Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral or the
Pledged Collateral, except as expressly permitted in this Agreement or the other
Loan Documents;
(j)    Controlled Accounts; Controlled Investments.
(i)    Each Grantor shall (A) establish and maintain cash management services at
one or more of the banks set forth on Schedule 10 or such other bank as may be
reasonably satisfactory to Agent (each a “Controlled Account Bank”), and shall
take reasonable steps to ensure that all of its Account Debtors forward payment
of the amounts owed by them directly to such Controlled Account Bank, and (B)
deposit or cause to be deposited promptly, and in any event no later than the
first (1st) Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to a
Grantor) into a bank account of such Grantor other than an Excluded Account
(each, a “Controlled Account”) at one of the Controlled Account Banks.
(ii)    Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Each such Controlled Account Agreement shall
provide, among other things, that (A) the Controlled Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Controlled Account without further consent by the applicable Grantor,
(B) unless otherwise agreed to by Agent, the Controlled Account Bank waives,
subordinates, or agrees not to exercise any rights of setoff or recoupment or
any other claim against the applicable Controlled Account other than for payment
of its service fees and other charges directly related to the administration of
such Controlled Account and for returned checks or other items of payment, and
(C) upon the instruction of Agent (an “Activation Instruction”), the Controlled
Account Bank will forward by daily sweep all amounts in the applicable
Controlled Account to the Agent’s Account. Agent agrees not to issue an
Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued. Agent agrees to rescind an Activation Instruction (the
“Rescission”) upon the written request of Administrative Borrower if a Cash
Dominion Period ceases to exist, provided, that, Agent shall have no
responsibility or liability to any Grantor or the other Loan Parties on account
of any delay or failure by the Controlled Account Bank in complying with the
Rescission.
(iii)    So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 10 to add or replace a
Controlled Account Bank or Controlled Account and shall upon such addition or
replacement provide to Agent an amended Schedule 10; provided, however, that (A)
such prospective Controlled Account Bank shall be reasonably

23

--------------------------------------------------------------------------------



satisfactory to Agent, and (B) prior to the time of the opening of such
Controlled Account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Controlled Account
Agreement. Each Grantor shall close any of its Controlled Accounts (and
establish replacement Controlled Account accounts in accordance with the
foregoing sentence) as promptly as practicable and in any event within
forty-five (45) days after notice from Agent that the operating performance,
funds transfer, or availability procedures or performance of the Controlled
Account Bank with respect to Controlled Account Accounts or Agent’s liability
under any Controlled Account Agreement with such Controlled Account Bank is no
longer acceptable in Agent’s reasonable judgment.
(iv)    Other than amounts in Excluded Accounts, no Grantor will make, acquire,
or permit to exist Permitted Investments consisting of cash, Cash Equivalents,
or amounts credited to Deposit Accounts or Securities Accounts unless Grantor
and the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Permitted Investments in order to perfect
(and further establish) Agent’s Liens in such Permitted Investments.
(k)    Name, Etc. No Grantor will change its name, organizational identification
number, jurisdiction of organization or organizational identity; provided, that
Grantor may do any of the foregoing upon at least ten (10) days’ prior written
notice to Agent of such change.
8.    Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Loan Documents referred to below in
the manner so indicated.
(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.
(b)    Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.
9.    Further Assurances.
(a)    Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
(b)    Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.
(c)    Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor

24

--------------------------------------------------------------------------------



also hereby ratifies any and all financing statements or amendments previously
filed by Agent in any jurisdiction.
(d)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.
10.    Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, subject to the terms and conditions of each such contract, lease or other
agreement, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, in each case, subject to the terms and
conditions of any such Intellectual Property Licenses, and (c) shall have the
right to request that any Equity Interests that are pledged hereunder be
registered in the name of Agent or any of its nominees.
11.    Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
(b)    to receive and open all mail addressed to such Grantor and to notify
postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;
(c)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
(d)    to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;
(e)    to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;
(f)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and
(g)    Agent, on behalf of the Lender Group or the Bank Product Providers, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and

25

--------------------------------------------------------------------------------



Intellectual Property Licenses and, if Agent shall commence any such suit, the
appropriate Grantor shall, at the request of Agent, do any and all lawful acts
and execute any and all proper documents reasonably required by Agent in aid of
such enforcement.
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
12.    Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.
13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral and
Pledged Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Agent shall have no duty as to any Collateral
or the Pledged Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral or
the Pledged Collateral. Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral and Pledged Collateral in its
actual possession if such Collateral and Pledged Collateral is accorded
treatment substantially equal to that which Agent accords its own property.
14.    Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Lender Group and the
Bank Product Providers, or that Agent has a security interest therein, and (b)
collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any collection costs and expenses shall constitute part of
such Grantor’s Secured Obligations under the Loan Documents.
15.    Disposition of Pledged Interests by Agent. None of the Pledged Interests
(including, without limitation, the Pledged Collateral) existing as of the date
of this Agreement are, and none of the Pledged Interests hereafter acquired on
the date of acquisition thereof will be, registered or qualified under the
various federal or state securities laws of the United States and disposition
thereof after an Event of Default may be restricted to one or more private
(instead of public) sales in view of the lack of such registration. Each Grantor
understands that in connection with such disposition, Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if Agent shall, pursuant to the terms of this Agreement, sell
or cause the Pledged Interests or any portion thereof to be sold at a private
sale, Agent shall have the right to rely upon the advice and opinion of any
nationally recognized brokerage or investment firm (but shall not be obligated
to seek such advice and the failure to do so shall not be considered in
determining the commercial reasonableness of such action) as to the best manner
in which to offer the Pledged Interest or any portion thereof for sale and as to
the best price reasonably obtainable at the private sale thereof; and (b) such
reliance shall be conclusive evidence that Agent has handled the disposition in
a commercially reasonable manner.
16.    Voting and Other Rights in Respect of Pledged Interests.
(a)    Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may,

26

--------------------------------------------------------------------------------



at its option, and with two (2) Business Days prior notice to any Grantor, and
in addition to all rights and remedies available to Agent under any other
agreement, at law, in equity, or otherwise, exercise all voting rights, or any
other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.
(b)    For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it (including, without limitation, the Pledged Collateral),
such Grantor covenants and agrees that it will not, without the prior written
consent of Agent, vote or take any consensual action with respect to such
Pledged Interests which would materially adversely affect the rights of Agent,
the other members of the Lender Group, or the Bank Product Providers, or the
value of the Pledged Interests.
17.    Remedies. Upon the occurrence and during the continuance of an Event of
Default:
(a)    Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral and the Pledged Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law. Without limiting the
generality of the foregoing, each Grantor expressly agrees that, in any such
event, Agent without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any Grantor or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
such Grantor regularly maintains Inventory, and (ii) without notice except as
specified below, sell the Collateral and the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral or the Pledged Collateral regardless of notification of sale
having been given. Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code and (B) to the extent notification of sale shall be
required by law, notification by mail of the URL where a sale will occur and the
time when a sale will commence at least ten (10) days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.
(b)    Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter,

27

--------------------------------------------------------------------------------



whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.
(c)    Agent may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
(d)    Any cash held by Agent as Collateral and all cash proceeds received by
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Secured Obligations
in the order set forth in the Credit Agreement. In the event the proceeds of
Collateral or the Pledged Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor (other than Holdings) shall remain
jointly and severally liable for any such deficiency.
(e)    Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
18.    Remedies Cumulative. Each right, power, and remedy of Agent, any other
member of the Lender Group, or any Bank Product Provider as provided for in this
Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.
19.    Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral and the Pledged
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is

28

--------------------------------------------------------------------------------



otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
20.    Indemnity and Expenses.
(a)    Each Grantor agrees to indemnify Agent and the other members of the
Lender Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.
(b)    Grantors, jointly and severally, shall, upon demand, pay to Agent (or
Agent, may charge to the Loan Account) all the Lender Group Expenses which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.
21.    Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.
22.    Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
23.    Continuing Security Interest: Assignments under Credit Agreement.
(a)    This Agreement shall create a continuing security interest in the
Collateral and in the Pledged Collateral of Holdings and shall (i) remain in
full force and effect until the Obligations have been paid in full in accordance
with the provisions of the Credit Agreement and the Commitments have expired or
have been terminated, (ii) be binding upon each Grantor, and their respective
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, Agent, and its successors, transferees and assigns. Without limiting the
generality of the foregoing clause (iii), any Lender may, in accordance with the
provisions of the Credit Agreement, assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise. Upon
payment in full of the Secured Obligations in accordance with the provisions of
the Credit Agreement and the expiration or termination of the Commitments, the
Guaranty made and the Security Interest granted hereby shall terminate and all
rights to the Collateral and to the Pledged Collateral of Holdings shall revert
to the applicable Grantors or any other Person entitled thereto. At such time,
upon Administrative Borrower’s request, Agent will authorize the filing of
appropriate termination statements to terminate

29

--------------------------------------------------------------------------------



such Security Interest. No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Grantor to Agent, nor any additional Revolving Loans or other loans made by any
Lender to Borrowers, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.
(b)    Each Grantor agrees that, if any payment made by any Grantor or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set, aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other member of the Lender Group to
such Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing
clause (a), or (ii) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
24.    Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Agent, Issuing Lender, or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
25.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, THAT ANY

30

--------------------------------------------------------------------------------



SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH GRANTOR AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
25(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d)    EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.
26.    New Subsidiaries. Pursuant to Section 5.11 of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein. The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder. The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect

31

--------------------------------------------------------------------------------



notwithstanding the addition of any new Guarantor or Grantor hereunder.
27.    Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group and each of the Bank Product
Providers.
28.    Miscellaneous.
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Grantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.
29.    Amendment and Restatement. The terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Security Agreement, in
the Existing Guaranty, and in the Existing Pledge Agreement, respectively, are
simultaneously hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded by the terms, conditions agreements,
covenants, representations and warranties set forth in this Agreement. As of the
effective date of this Agreement, neither Parent nor the Agent and Lenders shall
be subject to or bound by any of the terms of the Existing Security Agreement or
the Existing Guaranty, and neither Holdings nor the Agent and Lenders shall be
subject to or bound by any of the terms of the Existing Pledge Agreement, and
Parent, Holdings, Agent and Lenders shall only be subject to or bound by the
terms and provisions of this Agreement, except that, nothing herein or in the
other Loan Documents shall, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of any of the “Secured Obligations” existing under (and as defined in) the
Existing Security Agreement or the “Pledgor Obligations” existing under (and as
defined in) the Existing Pledge Agreement (such Secured Obligations and Pledgor
Obligations being collectively referred to herein as the “Existing Secured
Obligations”), the “Indebtedness” existing under (and as defined in) the
Existing Guaranty (the “Existing Guaranteed Obligations”) or any other
obligations, liabilities and indebtedness of Parent evidenced by or arising
under the Existing Security Agreement or the Existing Guaranty or of Holdings
evidenced by or

32

--------------------------------------------------------------------------------



arising under the Existing Pledge Agreement, or impair or adversely affect the
continuation of the Existing Liens and other interests in the Collateral and
Pledged Collateral heretofore granted, pledged and/or assigned by Parent and
Holdings, respectively, to Agent pursuant to the Existing Security Agreement,
the Existing Pledge Agreement, or any other Loan Documents. All Existing Secured
Obligations and Existing Guaranteed Obligations of Parent to Agent and Lenders
that are outstanding and unpaid as of the date hereof pursuant to the Existing
Credit Agreement, the Existing Guaranty or otherwise, and all Existing Secured
Obligations of Holdings to Agent and Lenders that are outstanding and unpaid as
of the date hereof pursuant to the Existing Pledge Agreement shall in each case
be deemed Secured Obligations under this Agreement which are secured by Liens in
the Collateral and Pledged Collateral, respectively, pursuant to the terms of
this Agreement.
[SIGNATURE PAGES FOLLOW]



33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
GRANTORS:    
HAMILTON BEACH BRANDS, INC.,
formerly known as Hamilton Beach/Proctor-Silex Inc.


By: /s/ James H. Taylor
Name: James H. Taylor    
Title: Vice President and Chief Financial Officer




HAMILTON BEACH, INC.


By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Treasurer








[SIGNATURE PAGE TO GUARANTEE & SECURITY AGREEMENT-US]



--------------------------------------------------------------------------------





AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent




By: /s/ Sang Kim
Name: Sang Kim    
Title: Vice President












[SIGNATURE PAGE TO GUARANTEE & SECURITY AGREEMENT-US]























--------------------------------------------------------------------------------



SCHEDULE 1


COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the Code]



--------------------------------------------------------------------------------



SCHEDULE 2


COPYRIGHTS



--------------------------------------------------------------------------------



SCHEDULE 3


INTELLECTUAL PROPERTY LICENSES



--------------------------------------------------------------------------------



SCHEDULE 4


PATENTS



--------------------------------------------------------------------------------



SCHEDULE 5


PLEDGED COMPANIES
Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Percentage of Class Pledged
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



SCHEDULE 6


TRADEMARKS



--------------------------------------------------------------------------------



SCHEDULE 7


NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS



--------------------------------------------------------------------------------



SCHEDULE 8


OWNED REAL PROPERTY



--------------------------------------------------------------------------------



SCHEDULE 9


DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS



--------------------------------------------------------------------------------



SCHEDULE 10


CONTROLLED ACCOUNT BANKS



--------------------------------------------------------------------------------



SCHEDULE 11


LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS


Grantor                            Jurisdictions


Hamilton Beach Brands, Inc.                    Delaware Secretary of State


Hamilton Beach, Inc.                        Delaware Secretary of State







--------------------------------------------------------------------------------



ANNEX 1 TO AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER
Joinder No. ____ (this “Joinder”), dated as of ____________ 201_, to the Amended
and Restated Guaranty and Security Agreement, dated as of May __, 2012 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”), by and among each of the parties listed on
the signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Grantors” and each,
individually, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May __, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Hamilton Beach Brands, Inc.,
formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware corporation
(“Parent”, and together with any US Subsidiary of Parent that may from time to
time become a party thereto as a borrower, each individually a “US Borrower” and
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada”, and together with any other Canadian Subsidiary of Parent that may from
time to time become a party thereto as a borrower, each individually a “Canadian
Borrower” and collectively, “Canadian Borrowers”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), the Lender Group has agreed to make certain financial accommodations
available to Borrowers from time to time pursuant to the terms and conditions
thereof; and
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and
WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Lender Group and the Bank Product Providers to make certain
financial accommodations to Borrowers as provided for in the Credit Agreement,
the other Loan Documents, and the Bank Product Agreements; and
WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 26 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantor and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the “New Grantors”) may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers; and
WHEREAS, each New Grantor (a) is a Subsidiary of Parent and, as such, will
benefit by virtue of

1

--------------------------------------------------------------------------------



the financial accommodations extended to Borrowers by the Lender Group or the
Bank Product Providers and (b) by becoming a Grantor will benefit from certain
rights granted to the Grantors pursuant to the terms of the Loan Documents and
the Bank Product Agreements;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
1.    In accordance with Section 26 of the Guaranty and Security Agreement, each
New Grantor, by its signature below, becomes a “Grantor” and “Guarantor” under
the Guaranty and Security Agreement with the same force and effect as if
originally named therein as a “Grantor” and “Guarantor” and each New Grantor
hereby (a) agrees to all of the terms and provisions of the Guaranty and
Security Agreement applicable to it as a “Grantor” or “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “Grantor” or “Guarantor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, each New Grantor hereby (i) jointly and severally unconditionally
and irrevocably guarantees as a primary obligor and not merely as a surety the
full and prompt payment when due, whether upon maturity, acceleration, or
otherwise, of all of the Guarantied Obligations, and (ii) unconditionally
grants, assigns, and pledges to Agent, for the benefit of the Lender Group and
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest in and to all of such New Grantor’s right, title and interest
in and to the Collateral. Each reference to a “Grantor” or “Guarantor” in the
Guaranty and Security Agreement shall be deemed to include each New Grantor. The
Guaranty and Security Agreement is incorporated herein by reference.
2.    Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule
3, “Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, Schedule 10, “List of Uniform Commercial Code Filing
Jurisdictions”, attached hereto supplement Schedule 1, Schedule 2, Schedule 3,
Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule 9, Schedule
10, Schedule 11, respectively, to the Guaranty and Security Agreement and shall
be deemed a part thereof for all purposes of the Guaranty and Security
Agreement.
3.    Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (a) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describing the
Collateral as being of equal or lesser scope or with greater detail, or (c) that
contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by Agent in any
jurisdiction in connection with the Loan Documents.
4.    Each New Grantor represents and warrants to Agent, the Lender Group and
the Bank Product Providers that this Joinder has been duly executed and
delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of

2

--------------------------------------------------------------------------------



equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).
5.    This Joinder is a Loan Document. This Joinder may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Joinder. Delivery of an executed counterpart of this Joinder by telefacsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
6.    The Guaranty and Security Agreement, as supplemented hereby, shall remain
in full force and effect.
7.    THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.
NEW GRANTORS:                
    [NAME OF NEW GRANTOR]


By: _________________________________
Name:
Title:




[NAME OF NEW GRANTOR]




By: _________________________________
Name:
Title:


AGENT:    
    
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent


By: _________________________________
Name:
Title:





[SIGNATURE PAGE TO JOINDER NO. __ TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May __, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Hamilton Beach Brands, Inc.,
formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware corporation
(“Parent”, and together with any US Subsidiary of Parent that may from time to
time become a party thereto as a borrower, each individually a “US Borrower” and
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada”, and together with any other Canadian Subsidiary of Parent that may from
time to time become a party thereto as a borrower, each individually a “Canadian
Borrower” and collectively, “Canadian Borrowers”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), the Lender Group has agreed to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof; and
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Amended and Restated Guaranty and Security Agreement,
dated as of May __, 2012 (including all annexes, exhibits or schedules thereto,
as from time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Copyright Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are

1

--------------------------------------------------------------------------------



incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):
(a)    all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b)    all renewals or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Copyright Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written
notice of no less than five (5) Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Copyright Security Agreement by
amending Schedule I to include any future United States registered copyrights or
applications therefor of each Grantor. Notwithstanding the foregoing, no failure
to so modify this Copyright Security Agreement or amend Schedule I shall in any
way affect, invalidate or detract from Agent’s continuing security interest in
all Collateral, whether or not listed on Schedule I.

2

--------------------------------------------------------------------------------



6.    COUNTERPARTS. This Copyright Security Agreement is a Loan Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[SIGNATURE PAGE FOLLOWS]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:    
    ________________________________________


By: _________________________________
Name:
Title:




_____________________________________




By: _________________________________
Name:
Title:


ACCEPTED AND ACKNOWLEDGED BY:
AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent




By: _________________________________
Name:
Title:








--------------------------------------------------------------------------------



SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS
Grantor
Country
Copyright
Registration No.
Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Copyright Licenses





--------------------------------------------------------------------------------



EXHIBIT B


PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May __, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Hamilton Beach Brands, Inc.,
formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware corporation
(“Parent”, and together with any US Subsidiary of Parent that may from time to
time become a party thereto as a borrower, each individually a “US Borrower” and
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada”, and together with any other Canadian Subsidiary of Parent that may from
time to time become a party thereto as a borrower, each individually a “Canadian
Borrower” and collectively, “Canadian Borrowers”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), the Lender Group has agreed to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof; and
WHEREAS, the members of Lender Group and the Bank Product Providers are willing
to make the financial accommodations to Borrower as provided for in the Credit
Agreement, the other Loan Documents, and the Bank Product Agreements, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Amended and Restated Guaranty and Security Agreement,
dated as of May __, 2012 (including all annexes, exhibits or schedules thereto,
as from time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group and the
Bank Product Providers, this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this Patent
Security Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are

1

--------------------------------------------------------------------------------



incorporated herein by this reference, mutatis mutandis.
2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this Patent
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Patent Collateral”):
(a)    all of its Patents and Patent Intellectual Property Licenses to which it
is a party including those referred to on Schedule I;
(b)    all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and
(c)    all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. To
the extent there is any inconsistency between this Patent Security Agreement and
the Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

2

--------------------------------------------------------------------------------



6.    COUNTERPARTS. This Patent Security Agreement is a Loan Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGE FOLLOWS]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:    
_____________________________________


By: _________________________________
Name:
Title:




_____________________________________




By: _________________________________
Name:
Title:
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:
WELLS FARGO BANK, NATIONAL ASSOCIATION. as Agent


By: _________________________________
Name:
Title:





[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents
Grantor
Country
Patent
Application/ Patent No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patent Licenses





--------------------------------------------------------------------------------



EXHIBIT C
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of _________ __, 20___ (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Guaranty and
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Amended and Restated
Guaranty and Security Agreement, dated as of May __, 2012, (as amended,
restated, supplemented, or otherwise modified from time to time, the “Guaranty
and Security Agreement”), made by the undersigned, together with the other
Grantors named therein, to Wells Fargo Bank, National Association, as Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Guaranty and Security Agreement or, if not defined
therein, in the Credit Agreement, and this Pledged Interests Addendum shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
and Security Agreement, which rules of construction are incorporated herein by
this reference, mutatis mutandis. The undersigned hereby agrees that the
additional interests listed on Schedule I shall be and become part of the
Pledged Interests pledged by the undersigned to Agent in the Guaranty and
Security Agreement and any pledged company set forth on Schedule I shall be and
become a “Pledged Company” under the Guaranty and Security Agreement, each with
the same force and effect as if originally named therein.
This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Guaranty and Security Agreement of the undersigned are
true and correct as to the Pledged Interests listed herein on and as of the date
hereof.
THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.
[___________________]




By: _________________________________
Name:
Title:





--------------------------------------------------------------------------------



SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM
Pledged Interests
Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT D
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), in its capacity as agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May __, 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among Hamilton Beach Brands, Inc.,
formerly known as Hamilton Beach/Proctor-Silex Inc., a Delaware corporation
(“Parent”, and together with any US Subsidiary of Parent that may from time to
time become a party thereto as a borrower, each individually a “US Borrower” and
collectively, “US Borrowers”) and Hamilton Beach Brands Canada, Inc., formerly
known as Proctor-Silex Canada Inc., an Ontario corporation (“Hamilton Brands
Canada”, and together with any other Canadian Subsidiary of Parent that may from
time to time become a party thereto as a borrower, each individually a “Canadian
Borrower” and collectively, “Canadian Borrowers”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), the Lender Group has agreed to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof; and
WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Amended and Restated Guaranty and Security Agreement,
dated as of May __, 2012 (including all annexes, exhibits or schedules thereto,
as from time to time amended, restated, supplemented or otherwise modified, the
“Guaranty and Security Agreement”); and
WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the Guaranty and Security Agreement, which rules of
construction are incorporated herein by this reference, mutatis mutandis.

1

--------------------------------------------------------------------------------



2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):
(a)    all of its Trademarks and Trademark Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;
(b)    all goodwill of the business connected with the use of, and symbolized
by, each Trademark and each Trademark Intellectual Property License; and
(c)    all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Guaranty and Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Agent with
respect to the Security Interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this
Trademark Security Agreement and the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall control.
5.    AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

2

--------------------------------------------------------------------------------



6.    COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.
7.    CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[SIGNATURE PAGE FOLLOWS]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:    
_____________________________________


By: _________________________________
Name:
Title:




_____________________________________




By: _________________________________
Name:
Title:
AGENT:
ACCEPTED AND ACKNOWLEDGED BY:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent


By: _________________________________
Name:
Title:





[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------





SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Trade Names




Common Law Trademarks




Trademarks Not Currently In Use




Trademark Licenses

